                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                  )   Criminal No. 19-257(1) (MJD/KMM)
                                           )
          v.                Plaintiff,     )
                                           )   DEFENDANT=S   MOTION    FOR
 AMANDA MARIE LETOURNEAU,                  )   HEARING PURSUANT TO FRANKS v.
                                           )   DELAWARE
                         Defendant.        )


       Amanda Marie Letourneau, through undersigned counsel, moves the Court to

conduct an evidentiary hearing to examine the statements made in support of the search

warrant relied upon to justify the August 28, 2019 search of Ms. Letourneau’s home in

Danube, Minnesota. As contemplated by Franks v. Delaware, a defendant is entitled to

such a hearing upon showing that (1) the affidavit contains statements made with a

reckless disregard for the truth, or (2) that the affidavit omits “highly relevant”

information - both of which would affect a reviewing court’s finding of probable cause.

       Counsel, on behalf of Ms. Letourneau, is currently conducting an investigation as

to the statements made in the search warrant affidavit and intends to separately file a

memorandum in support of this motion. Upon filing the memorandum, counsel

respectfully requests an opportunity to be heard on this motion at the upcoming hearing,

and that the Court allow time for briefing the issue of probable cause before ruling on this

motion.
Dated: November 12, 2019       Respectfully submitted,


                               s/Shannon Elkins

                               SHANNON ELKINS
                               Attorney ID No. 332161
                               Attorney for Defendant
                               107 U.S. Courthouse
                               300 South Fourth Street
                               Minneapolis, MN 55415




                           2
